This case come up for hearing on the motion of the respondent to dismiss the case for lack of jurisdiction.
The facts being admitted that the petitioner suffered an injury while on board the lighter “Alexander Lee,” on navigable waters, I find that the workmen’s compensation bureau of New Jersey is without jurisdiction, as this is a matter that comes under admiralty jurisdiction.
Accordingly, the motion of the respondent is granted and the case dismissed without cost to either party.
Charles E. Corbin,

Deputy Commissioner.